DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to the claims filed on 12/23/2021 is acknowledged. Claims 1, 7 and 16 are amended. Claims 5 and 14 are canceled. Currently, claims 1-4, 6-13, 15-20 are pending in the application with claims 16-20 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the amendment above.
Previous 102 rejection is withdrawn in view of the amendment above.
Claims 1-4, 6-13 and 15 are rejected under a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (JP 62-42469, Cite No. 2 of Foreign Patent Documents in IDS 9/8/2021) in view of Luch (US 2012/031462).
Regarding claims 1 and 6, Hagiwara discloses a solar cell (2) comprising:
a body portion (see figs. 1-4); 
a first extending portion (see rising step portion 9, figs. 1-4) provided at one end of the body portion (see figs. 1-4); and 
a second extending portion (see falling step portion 6, figs. 1-4) provided at another end of the body portion (see figs1-4); 
wherein a thickness T1 (or h1+h2) of the body portion is greater than a thickness T2 (or h1) of the first extending portion (see figs. 1-4¸[0001]) and greater than a thickness T3 (or h1) of the second extending portion (see figs. 1-4, [0001]).
Hagiwara teaches each thickness T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]).
m to 400m such that the thickness T2 and T3 ranging from 50m to 200m.
Luch teaches traditional crystalline solar cell comprising 200 micrometers thick wafer (see [0007]), or the body portion of the solar cell. 200 micrometers is right within the claimed ranged of 100-400 m.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the traditional crystalline solar cell comprising a body portion of 200 micrometers thick as taught by Luch, because Luch teaches such thickness is the traditional thickness for crystalline solar cell and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to have formed the thickness T2 and T3 to be ½ of the 200 micrometers, or 100 micrometers, because Hagiwara explicitly teaches the thicknesses T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]). 100 micrometers is right within the claimed ranges 50 m to 200 m of T2 and T3.
Regarding claim 2, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara discloses along a length direction of the solar cell, the first extending portion (or rising step portion 9) is provided at one end of the body portion (see figs. 1-4) and the second extending portion (or falling step portion 6) is provided at the other end of the body portion (see 
Regarding claim 3, modified Hagiwara discloses a solar cell as in claim 2 above, wherein Hagiwara discloses in the length direction of the solar cell, an orthographic projection (or back electrode portion 5 at the horizontal edge) of the first extending portion (9) does not overlap an orthographic projection (or bar electrode 8) of the second extending portion (6, see figs. 1-4).
Regarding claim 4, modified Hagiwara discloses a solar cell as in claim 1 above, wherein Hagiwara shows each of the first extending portion (9) and the second extending portion (6) is formed as a cuboid structure (see figs. 1-4).
Regarding claims 7 and 15, Hagiwara discloses a shingled photovoltaic module (figs. 1-4) comprising:
a plurality of adjacent ones of a plurality of solar cells (2) being electrically connected to each other and arranged along a length direction of the solar cells, wherein the adjacent ones of the plurality of solar cells comprises a first solar cell (e.g. solar cell on the right) and a second solar cell (e.g. solar cell on the left) along the length direction (see figs. 1-4), wherein each of the plurality of solar cells comprises:
body portion (see figs. 1-4); 
a first extending portion (see rising step portion 9, figs. 1-4) provided at one end of the body portion (see figs. 1-4); and 
a second extending portion (see falling step portion 6, figs. 1-4) provided at another end of the body portion (see figs1-4); 
wherein a thickness T1 (or h1+h2) of the body portion is greater than a thickness T2 (or h1) of the first extending portion (9, see figs. 1-4¸[0001]) and greater than a thickness T3 (or h1) of the second extending portion (see figs. 1-4, [0001]); 
wherein the first extension portion (9) of the first solar cell (e.g. solar cell on the right) and the second extending portion (6) of the second solar cell (e.g. solar cell on the left) are arranged along a thickness direction of one of the plurality solar cells (2) and are electrically connected to each other (see figs. 1-4).
Hagiwara teaches each thickness T2 and T3 of the extending portions (or rising and falling step portions) to be approximately ½ of the thickness of the solar cell (see [0001]).
Hagiwara does not explicitly teach the thickness of the body portion of the solar cell ranging from 100m to 400m such that the thickness T2 and T3 ranging from 50m to 200m.
Luch teaches traditional crystalline solar cell comprising 200 micrometers thick wafer (see [0007]), or the body portion of the solar cell. 200 micrometers is right within the claimed ranged of 100-400 m.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the traditional crystalline solar cell comprising a body portion of 200 micrometers thick as taught by Luch, because Luch teaches such thickness is a traditional thickness for crystalline solar cell and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ m to 200 m of T2 and T3.
Regarding claim 8, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses each of the plurality of solar cells (2) comprises an upper end surface and a lower end surface arranged opposite to the upper end surface along the thickness direction, the upper end surface of the first solar cell and the upper end surface of the second solar cell are located in a same plane, and the lower end surface of the first solar cell and the lower end surface of the second solar cell are located in a same plane (see figs. 1-4).
Regarding claim 9, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses each thickness (h1) of the extending portions is approximately 1/2 of the thickness of the solar cell (see [0001]), and shows the sum of the thicknesses of the extending portions is smaller than the thickness of the solar cell (see figs. 1-4). In other words, Hagiwara discloses the sum of the thickness T2 of the first extending portion of the first solar cell and the thickness T3 of the second extending portion of the second solar cell is equal to the thickness T1 of the body portion, and shows the sum of the thicknesses is smaller than the thickness T1 of the body portion.
Regarding claim 10, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses a first connecting portion (or back electrode portion 5 at the horizontal edge) is provided on an end surface of the first extending portion (9) along the thickness direction, and a second connecting portion (bar electrode 8) is provided on an end 
Regarding claim 11, Hagiwara discloses a photovoltaic module as in claim 7, wherein Hagiwara teaches the solar cells (2) are made to flush with each other along the length direction ([0001]).
 Hagiwara does not explicitly show the first extending portion (9) of the first solar cell abuts the body portion of the second solar cell, and the second extending portion (6) of the second solar cell abuts the body portion of the first solar cell.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the shingled photovoltaic module of Hagiwara by rearranging the solar cells such that the first extending portion of the first solar cell abuts the body portion of the second solar cell and the second extending portion of the second solar cell abuts the body portion of the first solar cell, because Hagiwara explicitly suggests making the solar cell flush with each other. Such modification is a mere rearrangement of the module parts that would not modify the operation of the module, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 12, modified Hagiwara discloses a shingled photovoltaic module as in claim 7 above, wherein Hagiwara discloses along the length direction of the solar cell, the first extending portion (9) is provided at one end of the body portion and the second extending 
Regarding claim 13, modified Hagiwara discloses a shingled photovoltaic module as in claim 12 above, wherein Hagiwara discloses in the length direction of the solar cell, an orthographic projection (or back electrode portion 5) of the first extending portion (9) at one end of the solar cell does not overlap an orthographic projection (or bar electrode 8) of the second extending portion (6) at the other end of the solar cell (see figs. 1-4).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Luch teaches an interconnected arrangement of staggered lamination, and does not disclose a solar cell having a body portion, a first extending portion and a second extending portion as claimed.
The examiner replies that Luch is relied upon for teaching the thickness of a solar cell of 200 micrometers, which is for traditional crystalline solar cell. Luch is not replied upon for an interconnected arrangement of staggered lamination. In addition, claim 1 does not require any interconnected arrangement. Hagiwara discloses a solar cell have a configuration of shape including a body portion with first and second extending portions as claimed in claim 1 and the arrangement as in claimed in claim 7. It is obvious to one skilled in the art to have used a traditional crystalline solar cell having a thickness of 200 micrometers as taught by Luch, because such thickness is for traditional crystalline solar cell and using the traditional 200 micrometers crystalline solar cell is nothing more than a use of known material, e.g. traditional 

Applicant then argues the configuration or the thickness of the body portion with the two extending portion are not obvious to those skilled in the art because such design is a comprehensive consideration of increasing contact area, improving structural strength and reducing occupied space which shall not be construed as conventional means in the art.
The examiner replies that Hagiwara teaches the same configuration of shape of the solar cell as claimed. Therefore, the configuration of shape of the solar cell of Hagiwara will have the same properties such as increasing contact area, improving structural strength, reducing occupied space. Applicant has not provided any evidence that Hagiwara’s solar cell having the same configuration as claimed and does not have the properties as argued by Applicant. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726